145 F.3d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerardo RODRIGUEZ Plaintiff-Appellant,v.Dr. MORTIMER; Catherine M. Knox, Administrator. Defendants-Appellees.
No. 96-36158.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Oregon.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM*
PANNER, J., Presiding


1
Submitted May 18, 1998**


2
Oregon state prisoner Jerardo Rodriguez appeals pro se the district court's summary judgment for defendants in Rodriguez's 42 U .S.C. § 1983 action alleging that defendants violated his constitutional rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Rodriguez contends that the district court erred by granting summary judgment for defendants.  We review de novo, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and we affirm for the reasons stated in the district court's order filed on September 25, 1996.


4
Rodriquez also contends that the district court erred by denying his motion to recuse Judge Panner on the basis of personal bias.  We review for abuse of discretion and we affirm because Rodriguez failed to present any evidence to support his motion for recusal.  See Hirsh v. Justices of Supreme Court of Cal., 67 F.3d 708, 715 (9th Cir.1995).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4